Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application.

Election/Restrictions
Applicant’s election with traverse of Group I, 

    PNG
    media_image1.png
    122
    643
    media_image1.png
    Greyscale

and the species of the compound of the formula {Compound (7) on page 4 of the specification},

    PNG
    media_image2.png
    307
    314
    media_image2.png
    Greyscale

in the reply filed on March 18, 2022 is acknowledged.  The traversal is on the ground(s) of the following.  
Applicant argues that Group I and Group II both recite compounds and provide specific structures.
	In response, it is disagreed that the method of independent claim 1 of elected Group I provides a specific structure.  Present claim 1 (reproduced below) does not provide a structure or formula or nomenclature of any compound.  

    PNG
    media_image3.png
    94
    712
    media_image3.png
    Greyscale

Therefore, Applicant’s argument is not persuasive. 
Applicant argues that any search of the compounds recited in the claims of Group I will return results for the three compounds recited in the claims of Group II. 
In response, it is disagreed that any search of the compounds recited in the claims of Group I will return results for the three compounds recited in claim 20 of non-elected Group II.  The search of the invention of elected Group I does not require a search of any of the compounds of non-elected Group II.  See especially independent claim 1 of elected Group I which lacks the recitation of a single compound structure or formula or nomenclature.  Further, not one of the compounds claimed in claim 20 of non-elected Group II is embraced by the formulae in dependent claim 3 in elected Group I.  See the first two compounds claimed in claim 20 and the definition of R11 in formula (VI) in claim 3.  Also, see the 3rd compound claimed in claim 20 and formulae (I) and (V) in claim 3.  Note that the 4-position of the 1,2,3-triazolyl ring is attached to the carboxylic acid substituted phenyl in the 3rd compound claimed in claim 20.  Therefore, Applicant’s argument is not persuasive.
Applicant argues that claim 20 in non-elected Group II provides only three specie and three specie do not exceed a reasonable number of species to search.
	In response, the 1st two compounds claimed in claim 20 of non-elected Group II are patentably distinct from the 3rd compound claimed in claim 20.  It is agreed that a search for the three specie in claim 20 does not exceed a reasonable number of species to search. However, Applicant did not elect the invention of Group II.
The requirement is still deemed proper and is therefore made FINAL.


Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 18, 2022.

It is suggested that in order to advance prosecution, the non-elected subject matter in which rejoinder is not applicable be canceled if Applicant files a response to this Office Action.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on August 3, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Improper Markush Grouping Rejection
Claims 1-19 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A
Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of an "antagonist of P2Y14" in present independent claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives are not all members of the same recognized physical or chemical class or the same art-recognized class and the alternatives do not share a common use that flows from the substantial structural feature.
Specifically, the species of the Markush group of compounds {i.e., an antagonist of P2Y14} do not share a "single structural similarity" because there are no required structural features in the claims, which feature is essential to the activity/function of the compounds, in common since the claims are devoid of a structure or names of compounds which are embraced by the language "an antagonist of P2Y14".
One of ordinary skill in the art cannot envision the boundaries of these type of compounds {i.e., an antagonist of P2Y14}. This is certainly not a grouping of patentable indistinct alternatively usable species. These are limitations which can be interpreted as encompassing any compound which can antagonize P2Y14. Further, almost any compound, whether presently known or that will be discovered in the future, which would antagonize P2Y14 is encompassed by claim 1 for treating neuropathic pain.  See, for instance, present claim 19 wherein the antagonist of P2Y14 is an antibody.
As a result of the wide range of compounds possible for the present claimed method, each compound {i.e., an antagonist of P2Y14} does not belong to the same recognized physical or chemical class or to the same art-recognized class amongst all compounds embraced by the present claims exists.  A person of ordinary skill in the art would understand that compounds with such greatly varied structure cannot be expected to have predictable properties.  Therefore, in the absence of evidence to the contrary, all compounds {i.e., an antagonist of P2Y14} within the metes and bounds of the extraordinarily large Markush grouping of the instant claims cannot be individually envisioned and each expected to be functionally equivalent.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a) (1) (emphasis provided).

Subject matter of a proper Markush grouping which will be searched and examined in the present application (including the elected species of the compound of the formula,
    PNG
    media_image2.png
    307
    314
    media_image2.png
    Greyscale
) is a method of treating neuropathic pain by administering the compound of the elected species or a compound of formula (I), formula (III) or formula (IV) as found in present dependent claim 3, 

    PNG
    media_image4.png
    242
    333
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    236
    462
    media_image5.png
    Greyscale
, 

    PNG
    media_image6.png
    369
    338
    media_image6.png
    Greyscale
.
Claims which claim subject matter embraced by the above identified proper Markush grouping are claims 1-9, 11-13 and 18.  Claims which do not claim subject matter embraced by the above identified proper Markush grouping are claims 10, 14-17 and 19.

The improper Markush rejection can be overcome by limiting all of the claims in elected Group I to the above identified proper Markush grouping. 




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc), the Federal Circuit noted the importance of an application's disclosure and stated, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).
What is required to meet the written description requirement “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.:
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575. Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context. Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005). Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Id. For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.
A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

The present claims recite a method of treating neuropathic pain in a subject in need thereof by administering to the subject an antagonist of P2Y14. By contrast, the specification and dependent claim 3 provide adequate support for the treatment of by administering a compound of formula (I), formula (II), formula (III), formula (IV), formula (V) and formula (VI).  No further basis is given for the recitation of all antagonist of P2Y14.  A compound of formula (I), formula (II), formula (III), formula (IV), formula (V) and formula (VI) do not account for the variation across the entire genus antagonist of P2Y14. For this reason, the results of compounds of formula (I), formula (II), formula (III), formula (IV), formula (V) and formula (VI) cannot be extrapolated and applied to the genus of antagonist of P2Y14 as a whole, nor does Applicant appear to be in possession of such a method.  Further, the variable X3 in claims 3, 11 and 12 can represent “a dendron” and variable X5 is optionally linked to “a particle” in claims 3, 12 and 14.  The specification in paragraph [0038] on page 23 and in present claim 13 provides written description for only one specific dendron.  No definition or description is found in the specification on how the X5 variable is linked to a particle or the identity of “a particle”.
Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
Considering the unpredictability found in organic synthesis, exchanging even one substituent for another cannot be considered a foregone conclusion. Accordingly, when a claim presents a genus with substantial variation as that currently presented by Applicant, the disclosure must adequately reflect such variation with a representative number of species. The lack of any disclosure of examples may be considered in determining whether a claimed invention was adequately described. Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011).
The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, under the definition of R3’ in formula (II) and in formula (IV), the substituent “-C(O)NR5’R6 ” should be changed to “-C(O)NR5’R6’ ” for the sake of clarity and consistency (bottom of pages 3 and 6, respectively).  See claim 10 for same (page 12).  
In claim 3, under the definition of X5 in formula (III) and formula (IV), the phrase “wherein X5 is optionally linked to a particle” is unclear (bottom of pages 5 and 7, respectively).  What particle?  A definition for “a particle” was not found in the specification.  Therefore, the metes and bounds of claim 3 cannot be ascertained.  See claims 12 and 14 for same.  This rejection can be overcome by deleting the phrase “wherein X5 is optionally linked to a particle” from each claim.  
In claim 3, the presence of the definitions of variables q’ and p’ in formula (IV) is unclear since variables q’ and p’ are not found in formula (IV) or in any other variable definition used to define formula (IV).  Therefore, the presence of variables q’ and p’ under the definition of formula (IV) makes claim 3 indefinite.
In claim 3, under the definition of R3”, the R4’, R5’ and R6’ variables have not been defined for formula (V). See page 8.
In claim 3, the presence of the definitions of variables R4, R5, R6, m and n in formula (V) is unclear since variables R4, R5, R6, m and n are not found in formula (V) or in any other variable definition used to define formula (V).  See page 8.  Therefore, the presence of variables R4, R5, R6, m and n under the definition of formula (V) makes claim 3 indefinite.  Claims dependent on claim 3 which do not remedy the problems stated above are also found indefinite.
In claim 7, under the definition of R1, the R variable has not been defined.
In claim 9, an “or” should be added after “NH2” for proper Markush language format.
Claim 11 is unclear as to its meaning.  Further, formula (I) nor formula (II) in claim 3 is defined as a dendron conjugate.  Therefore, the metes and the bounds of claim 11 cannot be ascertained.  It is suggested that claim 11 be cancelled.
In claim 14, the presence of the definitions of variables R7’, q’ and p’ in formula (IV) is unclear since variables R7’, q’ and p’ are not found in formula (IV) or in any other variable definition used to define formula (IV).  Therefore, the presence of variables R7’, q’ and p’ under the definition of formula (IV) makes claim 14 indefinite.
	In claim 15, the A” variable should be changed to “ring A’” since formula (IV) in claim 3 has a ring A’ variable but not an A” variable.
In claim 16, the R1” should be changed to “R1’” since formula (IV) in claim 3 has a R1’ variable but not an R1” variable.
In claim 17, the R3” variable should be changed to “R3’” since formula (IV) in claim 3 has a ring R3’ variable but not a R3” variable.
	Claim 18 lacks antecedent basis from claim 3 because there are numerous specie listed in claim 18 that are not embraced by any of the formulae in claim 3.  See, for example, the 1st compound listed on page 22 in claim 18 (the elected species in the present application),  
    PNG
    media_image7.png
    461
    481
    media_image7.png
    Greyscale
.  The elected species is not embraced by formula (I), 
    PNG
    media_image8.png
    345
    462
    media_image8.png
    Greyscale
,  or formula (V), 
    PNG
    media_image9.png
    458
    408
    media_image9.png
    Greyscale
, in claim 3 because the 4-trifluoromethyl-phenyl is attached to the nitrogen at the 1-position of the 1,2,3-triazolyl ring in the elected species.  However, a trifluoromethyl-phenyl {represented by R3 substituted ring A; ring A=ring A’=phenyl; n=1; and R3=R3’=C1 haloalkyl} is attached to the carbon at the 4-position of the 1,2,3-triazolyl ring.  Therefore, there is no earlier recitation in claim 3 for some of the compounds listed in claim 18.
	In claim 18, an “and” should be added before the last compound listed for proper Markush language format.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 fails to further limit claim 3 because claim 18 is broader in scope than claim 3.  There are numerous compounds listed in claim 18 that are not embraced by any formulae in claim 3.  See, for example, the 1st compound listed on page 22 in claim 18 (the elected species in the present application).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 18 are rejected under 
35 U.S.C. 103 as being unpatentable over Yu et al. {Journal of Medicinal Chemistry, 61, pages 4860-4882, May 16, 2018} in combination with the teachings in each of Noguchi et al. {WO 2007/020935 A1} and Kobayashi et al. {Glia, 2012, 60(10), pages 1529-1539}.  An English translation of the WO document has been provided with this Office Action and will be referred to hereinafter.
	Applicant claims a method for treating neuropathic pain in a subject comprising administering to the subject an antagonist of P2Y14.
	Yu et al. disclose antagonist of P2Y14 such as Compound 2a and Compound 35 in Table 1 on pages 4863 and 4865,

    PNG
    media_image10.png
    174
    286
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    117
    655
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    73
    654
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    103
    653
    media_image13.png
    Greyscale
. 

See especially Compound 2a in Yu et al. and the 1st compound on page 21 in present claim 18.  Yu et al. teach that P2Y14 antagonists have proinflammatory activity and can be useful in the treatment of asthma, neurodegeneration, etc. (see 2nd paragraph under “Introduction” on page 4860).  Yu et al. do not teach that his P2Y14 antagonist can be used to treat neuropathic pain.
	However, Kobayashi et al. teach that P2Y14 receptors are involved in the development of neuropathic pain (see the Abstract on page 1529).  Noguchi et al. teach that a P2Y14 receptor blocker can be administered to treat neuropathic pain (see Abstract).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to administer an antagonist of P2Y14 to a subject as taught by Yu et al. with the expectation of treating neuropathic pain since  Kobayashi et al. and Noguchi et al. teach that P2Y14 receptor blockers can treat neuropathic pain.  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.


Allowable Subject Matter
The elected species of the compound of the formula,

    PNG
    media_image2.png
    307
    314
    media_image2.png
    Greyscale
is free of the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

June 8, 2022
Book XXVII, page 17